    Case 1:18-cv-08459-VEC-BCM Document 11-5 Filed 11/19/18 Page 1 of 3













                             (;+,%,7(
       Case 1:18-cv-08459-VEC-BCM Document 11-5 Filed 11/19/18 Page 2 of 3
                                                       U.S. Department of Justice

                                                       Executive Office for United States Attorneys


Freedom of Information and Privacy Staff               Suite 7300, Bicentennial Building       (202) 252-6020
                                                       600 E Street, NW                    FAX (202) 252-6047
                                                       Washington, DC 20530

                                                       January 29, 2018


Jim Brady
bradyny@gmail.com

Request Number: 2018-001716
Date of Receipt: 01/10/2018
Subject of Request: Improper FOIA Request

Dear Jim Brady:

        Your recent request for records from the Executive Office for United States Attorneys
(EOUSA) has been received. Before the Executive Office can begin processing your request, it
is necessary for you to correct one or more deficiencies. Please comply with the paragraph(s)
checked below:

      1. [ ] A requester must provide a notarized example of his/her signature. This insures that
          information pertaining to an individual is released only to that person. A form is
          enclosed for your use.

      2. [X] The files and records of United States Attorneys are maintained in over one hundred
          separate offices throughout the United States. Please identify the specific United States
          Attorney’s office(s), where you believe records may be located. This would be primarily
          the district(s) in which a prosecution or litigation occurred.

      3. [ ] Your request appears to pertain to state or local matters, the records for which are
          maintained by state or local agencies and, therefore, are outside the scope of the Act.
          You should contact the pertinent state or local agency for a response to your request.

      4. [ ] The signature of the requester or subject of the request should be notarized by
          someone other than the requester or his/her representative.

      5. [X] A request must describe the records sought in sufficient detail to allow location of the
          records with a reasonable amount of effort (i.e., processing the request should not require
          an unduly burdensome effort or be disruptive of Department operations). Please provide
          more specific information about the records you seek, such as appropriate dates,
          locations, names, nature of the records, etc.
     Case 1:18-cv-08459-VEC-BCM Document 11-5 Filed 11/19/18 Page 3 of 3
    6. [ ] Please note that your original letter was split into separate files (“request”), for
        Request Number (Listed below), for which you will receive a separate response.

       Once you have corrected the above deficiencies, please submit a new request for the
documents. When we have received your new, corrected request, we will open a new file for
you. Please send your new, corrected request to the address above.

         This is a final determination and your request for information has been closed. If you are
not satisfied with my response to this request, you may administratively appeal by writing to the
Director, Office of Information Policy (OIP), United States Department of Justice, Suite 11050,
1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an appeal
through OIP's FOIAonline portal by creating an account on the following website:
https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If
you submit your appeal by mail, both the letter and the envelope should be clearly marked
“Freedom of Information Act Appeal.”

        You may also contact our FOIA Public Liaison at the telephone number listed above for
any further assistance and to discuss any aspect of your request. Additionally, you may contact
the Office of Government Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA mediation service they offer. The contact information
for OGIS is as follows: Office of Government Information Services, National Archives and
Records Administration, 96012 Adelphi Road-OGIS, College Park, Maryland 20740-6001; email
at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-
741-5769.

                                                              Sincerely,



                                                              Kevin Krebs
                                                              Assistant Director
Attachment(s)
                                                                                           Form No. 001 - 8/16




                                                  2
